Order entered August 19, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00859-CV

                        NAUTIC MANAGEMENT VI, L.P., Appellant

                                                V.

         CORNERSTONE HEALTHCARE GROUP HOLDINGS, INC., Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-04339

                                            ORDER
       The Court has before it the August 6, 2013 unopposed motion of nonresident attorney

Patrick F. Philbin for admission pro hac vice. The Court GRANTS the motion and DIRECTS

the Clerk of the Court to add Patrick F. Philbin as counsel for appellant.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE